Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 5-20-2022, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 21, 23-41, & 43-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 21 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the illumination beam is directed at the optical element; wherein the optical element includes a first optical surface that reflects the second portion as the first reference beam that is directed at the first image sensor; wherein the first measurement beam that is diffracted by the grating passes through the first optical surface before being directed at the first image sensor, in combination with the rest of the limitations of the claim. 
Claims 23-40 are allowable based upon their dependency.
As to Claim 41 the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical element including a first optical surface; directing the illumination beam at the optical element: diffracting the first portion with the grating to create a first measurement beam that is directed by the optical element at the first image sensor, the first measurement beam that is diffracted by the grating passing through the first optical surface before being directed at the first image sensor; reflecting the second portion with the first optical surface as a first reference beam, in combination with the rest of the limitations of the claim. 
Claims 43-50 are allowable based upon their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
June 4, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886